                          U N ITED STATES D ISTRICT CO URT
                          SO UTHERN D ISTRICT OF FLOR ID A

                       CivilN o.19-80022-C1V-M arra/M atthew m an

R OY J.D IX ON ,JR .and B LAN CH E L.D IX ON ,

      Plaintiffs,                                            FILED BY                   D.C .

VS.
                                                                    22T 21 2219
BAN K OF AM ERICA ,N .A .,assuccessorby                              ANGELA E.NOBLE
                                                                    CLERK U S DISX CI
m ergerto BA C H O M E LO AN S SER VICIN G ,LP,                     s.n.oF/uk..-w.RB.

       D efendant.
                                            /


      OMNIBUSORDER REGARDING 1* CyfATfA,dREVIEW OFFANNIE MAE
                                     D O CUM EN TS
                                          AN D
               DENYING PLAINTIFFS'M OTION TO COM PEL (DE 921
       THIS CAUSE is before the Courtupon Plaintiffs,Roy J.Dixon Jr.and Blanche L.

Dixon's(tiplaintiffs'')M otion forIn CameraReview (DE 91)andPlaintiffs'M otion to Compel
(DE 921.ThesematterswerereferredtotheundersignedbyUnitedStatesDistrictJudgeKenneth
A .M an'a.See DE 71.

                                       BA CK G R O UN D

       On July 8,2019,Plaintiffsissued a subpoena duces tecum to Farmie M ae.gDE 70-1j.
Thereafter,FannieM aefiledaM otiontoQuash Subpoena(DE 702.OnAugust9,2019,theCourt
entered an OrderDenying FederalNationalM ortgageAssociation'sM otionto Quash Subpoena
(DE 82j.TheCotu'tordered thatFannieM aeproducedocumentsresponsivetoPlaintiffson or
before A ugust20,2019.1d.atp.5.Fannie M ae,through its counsel,responded to the subpoena

ducestccum byemailonAugust20,2019.(DE 92,p.1).
                      PLAINTIFFS M O TION FOR IN CAM ERA REVIEW

       OnAugust28,2018,PlaintiffsfiledtheirM otionforInCameraReview gDE 91j.Plaintiffs
requestthattheCourtconductin camera review ofthe 118redacted recordsproduced to them by

Fannie M ae apd then find thatFannieM ay hasSGintentionally,engaged in discovery m isconductin

willfully rsicqdefiantly gsicjofthe Court'sAugust9,2019 Order.''f#.atp.1.Plaintiffsalso
requestsanctionsagainstFannieM ae.Id atp.2.

       In response,Fannie M ae explainsthatitproduced to Plaintiffs 183 pages ofdocuments

responsivetothesubpoena.(DE 98,p.1q.FarmieM aecontendsthatpages52-170wereredacted
in w hole or in partbecause inform ation regarding other loans has TIno rem ote relevance to the

issuesin thiscivilproceeding.''16l atp.2.Fannie M ae arguesthatitifhas been truthf'ulaboutthe

contentsoftheredacteddocumentsandresentstheDixons'implicationthatitislyingtohim (sicq''
and statesthatithasno objection totheCourtreviewingthedocumentsin camera.1d.atp.3.
Finally,FarmieM ae arguesthatPlaintiffs,who arereprejenting them selvespro se in thism atter,

Esdonothavethe sam eincentivesaslicensed attorneystopreservethe confidentiality ofhundreds

ofotherconsumers'finailcialinformation.''Id
       Inreply,PlaintiffsfirstrepresentthatFannieM aeonly em ailed 170pagesofdocum entsto

them,so 13pagesmustbemissing.gDE 100,p.1j.Next,Plaintiffscontend thatFannieM aeis
coveringupitsmistakebyclaimingthatitsreferenceto$1183documents''initsResponse(DE 981
wasascrivener'seaor.1d.atp.2.Plaintiffsseek to tdreview theunredâcted pagesin cam erawith

thisCotu'tto seewhètherthe redacted infonnation isrelevantto thePlaintiffs'mortgageloan and

 should be-notberedacted.''f#.
        Asan initialmatter,beforePlaintiffs'm otionsweref'
                                                         ully briefed,FannieM aeem ailedthe


                                               2
docum ents for in camera review on Septem ber 6,2019,and m ailed the sam e docum ents to

cham bers on Septem ber 5,2019.Fannie M ae should not have provided the doclzm ents to the

undersigned'schqm bersbefore the Courthad the opportunity to nzleon Plaintiffs'M otion forIn

Cam era Review .Generally,the Courtwillnotreview documents in camera unless ithas first

entered an Orderrequiring subm ission ofdocum ents f0r in camera review.This is because in

camera review is tim e-consum ing and is notalw ays appropriate.H ow ever,in this specitk case,

where Fannie M ae is a non-party trying to quickly resolve the issue,where Plaintiffs are

representingthem selvesprose,and wherePlaintiffsstrongly distnzstFannieM ae,theColzrtsnds

itappropriate to grantPlaintiffs'M otion forIn Cam era Review and review the docum ents that

havealready been delivered.

       Thus,thesole substantiveissuebeforetheCourtiswhetherthesectionsofthe documents

provided forin camera thatwereredacted in the copiesprovided to Plaintiffsare relevantto this

case.Rule26(b)(1)oftheFederalRulesofCivilProceduredefnesthescopeofdiscoveryas(Gany
non-privilegedm atterthatisrelevantto any party'sclaim ordefenseand proportionaltotheneeds

of the case,''considering the importance of the issues at stake,the parties'relative access to

relevant infonnation,the parties' resources,the im portance of the discovery,and whether the

btlrden of the discovery outw eighs the likely benefit.It is w ell established thatthe courts m ust

em ploy a liberal standard in keeping with the pup ose of the discovery nlles.Fed.R.Civ.

P.26(b)(1).
        Gs-l-he respondentbearsthe burden of establishing a lack of relevancy or som e other basis

forresisting production.''Glatterv.M SC CruisesS.A.,N o.18-62219-C1V ,2019 W L 1300896,at

 *2 (S.D.Fla.Feb.7,2019);seealsoStofatv.EqufaxInfo.Servs.,LLC,No.19-80428-CV,2019
W L 3779778,at *3 (S.D.Fla.Aug.12,2019),
                                       .Broadbandone,Inc.v.Hostnet,lnc.,N().
12-80604-CIV,2013 W L 12096358,at*1 (S.D.Fla.M ay 30,2013);Dunkin'Donuts,Inc.v.
Mary'sDonuts,Inc.,No.01-0392-CIV-Go1d,2001W L 34079319,*2(S.D.Fla.Nov.1,2001).ln
otherwords,therespondent(imustshow eitherthatthe requested discovery (1)doesnotcome
within the broad scope ofrelevanceas defined under Rule 26 or (2) is of such
m arginalrelevancethat the potential harm occasioned by discovery would far outweigh the

ordinarypresum ption in favorofbroaddisclosure.''Jeld-Wen,lnc.v.Nebula GlassInt'
                                                                               l,lnc.,No.

05-60860-CIV,2007 W L 1526649,at*2 (S.D.Fla.M ay 22,2007)(citingGiardinav.fockheed
M artinCorp.,No.Civ.A.02-1030,2003W L 21276348(E.D.La.M ay30,2003);Goberv.Cit.yof
Leesburg,197F.R.
               D .519(M .D.Fla.2000:.
       The Courthascarefully reviewed the unredacted documentsprovided by Fazmie M ae in

camera and has also carefully zeviewed the redacted version ofthe docum entsthatFannie M ae

provided to cham bersin responseto a requestfrom the Court.SeeD E 101.The Coul'tfindsthatthe

redacted portions of the docum ents are irrelevantto the claims and defenses in this case.The

documentsappeartobeonelargereportnm byFannieM ae,andthereportclearly containsseveral

different addresses from the sam e dipool num ber.'' Only one of the m any addresses has any

relationship to Plaintiffs.FannieM ae has m etitsburden ofestablishing lack ofrelevance asto al1

butunredacted sections ofthe documents already provided to Plaintiffs.In otherwords,only

certain sectionsofpagesBates-stam ped 000052 and 00125 contain relevantinformation,and those

sectionsw ere properly produced to Plaintiffs.

                              PLA INTIFFS M O TIO N T O CO M PEL

       On August28,2019,Plaintiffs also filed aM otion to CompelrDE 924.According to
Plaintiffs, Fnnnie M ae's docum ent production consisted of $:170 docum ents related to the

plaintiffs'2011 m odiûcation novation,and 118 ofthe docum ents are redacted and blotted outand

concealedfmm theplaintiffs.ALL 170doctuuentshas(sicjaredstampatthebottom ofeachpage
asshom z.''1d atp.2.Plaintiffsand counselforFannieM ae confenrd,and Plaintiffsdid notaccept

Falm ie M ae's counsel's representation that the redacted inform ation related to Other loans that

werepartofPlaintiffs'loan poolwhen Plaintiffs'loan was sold to FannieM ae.''ld Counselfor

Fannie M ae also represented to Plaintiffsthatthe 1$10 docum entrequests''in Plaintiffs'subpoena

did notrequest any paym entrecords.fJ.Plaintiffs requestthatthe Courtcom pelFalm ie M ae to

respond to all17 requests listed in the subpoena and produce unredacted copies ofthe docum ents

alreadyproduced (exceptthatFannieM aeshouldbeabletoredactconfidentialinformation that
solelyrelatestootherloans).Id atp.4.
       In response,Fannie M ae represents that,w hen itresponded to the subpoena,Fannie M ae

believedthatthesubpoenaservedOnitbyPlaintiffsOnlycontained ten documentsrequests.(DE
102,p.2).However,FarmieMaediscoveredafterPlaintiffsfiledtheirM otiontoCompelthat,due
to inadvertentm istake,page 5 of the subpoena containing requests 11-17 had been m isplaced by

them ailprocessingfacility.ld FannieM aealso clarifesthatitproduced 170pagesofdocum ents

to Plaintiffs on A ugust20,2019,and thatthese docum entsûtw ere the only docum entsFannie M ae

hasthatwere responsive to Docum entRequestNos.1-10.''Id On Septem ber 11,2019,Fannie

M aealsoproduced Ctan additionalapproxim ately 1,586 pagesofdoctlm entsto theDixonswhich

m ay be responsive to R equestN os.11-17.''1d.Finally,Fannie M ae arguesthat,ifPlaintiffshave

additionalquestions aboutthe docum entsthathave been produced,Plaintiffs m ay notice Fannie

M ae fora deposition.ld atp.4.
       AttachedtoFannieM ae'sResponseistheAfûdavitofDavidK.Greene(DE 102-111.M.
                                                                              r.
Greene isan Associate GeneralCounselforFannie M ae.Id at! 5.M r.Greene specifically
describeshow apage'ofthesubpoenawasmisplaced.Id.at!! 6-13.Healso aversthathehas
çdreview ed a1117 of the D ixons'D ocum ents Requests,and thatthe Produced D ocum ents are the

only documentsFarmieMaehasidentifedthatareresponsivethereto.''16Lat!16.
       TheCourthascarefully reviewedtheM otion (DE 92qand Response gDE 102)andfinds
thatthe M otion to Com pelshould be denied.In Falm ie M ae'sR esponse and in the Affidavit of

David K.Greene,Fgnnie M ae explained why it initially only responded to a portion of the

subpoena and established that Fannie M ae has rem edied the problem by producing additional

docum ents.ltdoes notappearto the CourtthatFannie M ae intentionally withheld docum ents.

Fannie M ae has also explained thatitoriginally produced 170 pages ofdocllments and thatits
              .



reference to 183 pages Of docum ents in a courtfiling was a scrivener's error.Fazm ie M ae has

produced a11relevant,responsive documents,and Plaintiffs have notbeen prejudiced.Atthis
point,thereisno basisto grantPlaintiffs'M otion to Compel.

        Based on theforegoing,itishereby ORDERED asfollows:

        1.   PlaintiffsN Mot
                           -ion forln Camera Review (DE 91)is GRANTED IN PART AND

             D ENIED IN PA R T.The m otion is granted to the extentthatthe Coul'tdid conductan

             in camera review ofthedocum entsatissue.Them otion isdenied in a11otherrespects

             asthe redacted portionsofthe docum entscontain irrelevantinform ation.

        2. Plaintiffs'M otiontoCompelgDE 92)isDENIED.
             The Clerk ofCourtis DIRE CTED to m aila copy ofthis Orderto thepr/ se Plaintiffs,


 lThesam eAffidavitwasfiled againatD ocketEntry 104.

                                                  6
          Roy J.oixon,Jr.,and BlancheL.oixon,at163 Rivieracourt,Royalpalm Beach,FI-

          33411.                                  .... .
                                                ,'
      ooxsandoRoslominchambersthis/Mdayof-october,2019,atwestpalmseacla,
Palm Beach County in the Southern D iskictofFlorida.


                                                           t

                                         W ILLIAM M ATTHE     AN
                                         U N ITED STATES M A ISTM TE JU D GE
